Title: To George Washington from Major General Stirling, 7–8 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Eliz. Town [N.J.]Novr 7[–8] 1778 in the Evening
  
  I this Day have seen a Person from New-York who has had an Opportunity of being in a Variety of Company there lately, who “says: that the Embarkations of Troops and Stores are still going on the Day before Yesterday. that they talk there is a Garrison to be left for the Protection of Privatiering, of which there is now fifty Sail belonging  
    
    
    
    to that Port. that there is a great Scarcity of Sailors both for the Privatiers and Men of War, of which there are several still at New-York particularly the Isis & Rhoebuck Capt. Hammond. the latter is to sail next Week for England is to carry Home Lord Carlisle and Mr Eden, Sir Harry Clinton and Lord Cornwallis are likewise going to England. Grant is gone with one Division of the Troops Vaughn and Grey are gone or going with the others. and notwithstanding the Promises of a Garrison and the Building of Hutts at Kings Bridge, the principle Tories are in great Despondency. That Colonel Creugers Corps is just embarked. she knows it is provided with Necessaries for a warm Climate, and she over heard him say a Day or two ago that he supposed his Destination was for St Augustine.” 
By the Reports made by the Officers stationed at Amboy and at the Hook this day Nothing of Importance has sailed either in or out since the 3d Inst. I expect they will begin to assemble at the Hook as soon as the Weather appears settled and fair for there are nine or ten Transports with Troops on board near the Narrows, some in the Harbour others in the Mouth of the North River. Inclosed is the York Paper of the 5th the Printer speaks of the “Fleet which has sailed for Rhode Island,” that was the twenty three Sail which sailed on Saturday Morning 31st and returned in the Afternoon. he says nothing of the eighty odd sail which joined them on Monday after the Storm and sailed with them on tuesday and tho this eighty Sail carryed of[f ] above eight thousand Men he makes no Mention of them except “some Wind bound Vessels.” this must be another clear Evasion of mentioning an Embarkation of Troops.
I have just now recieved the following Letter dated New-York Novr 5th. “The Fleet sailed from the Hook a Tuesday. Their Convoy consist of five two Deckers. Generals Grant and Camble are gone in the Fleet, Genl Grant goes to Mobeal Genl Camble is appointed Governor of Pensicoler. there is some talk of a private Expedition going on it is said Genl Grey is to command. The Transports are ready in the North River to take the Troops aboard. the seventy first embarked Yesterday What Number is to embark is not yet known or where their Destination is. Seven hundred of the New Corps are aboard of Transports at the Narrows. The Commissioners it is said goe Home in the Phenix Man of War in twelve Days time—If anything of Consequence should happen you may rely on the earliest Intelligence.”
  8th 9 oClo’ a.m.
  I have seen another person from New york who say’s the private Expedition is to take place immediately after the Eleventh. from several Circumstances I am led to belive that they Mean to begin their  
    
    
    
    Secret Expedition with a Surprize in the Bayoneting way. If it should be in this State I hope we shall give the “No flint General ” some reason to be Ashamed of his Title. The Rhuematism is much better, fine weather, and some Exercise (which I had too much neglected) will I hope shake it off. I am with the Most Sincere affection & Esteem your Excellency’s Most Obedient Humble Servt

  Stirling,

